                           UNITED STATES DISTRICT COURT 
                              DISTRICT OF MINNESOTA 
  

 ANDERSEN WINDOWS, INC.,                              Case No. 19‐CV‐679 (NEB/LIB) 
                                                                     
                Plaintiff,                                           
                                                                     
 v.                                                ORDER ON PLAINTIFF’S MOTION FOR 
                                                      PRELIMINARY INJUNCTION 
 MARK BARBARO, 
  
                Defendant. 
  
        
       Andersen Windows, Inc. and Mark Barbaro, its former employee, entered into an 

employment  agreement  that  is  subject  to  arbitration.  Under  the  non‐competition  and 

nondisclosure provisions of the contract, Andersen now seeks to stop Barbaro from his 

new employment at Lowe’s, and brings this motion for a pre‐arbitration injunction. An 

injunction pending arbitration is appropriate only if the agreement contains “qualifying 

contractual  language”  allowing  the  Court  to  grant  the  relief  without  considering  the 

merits of the dispute. Because the Court determines the contract at issue does not contain 

the necessary qualifying language and because the Court would necessarily delve into 

the  merits  of  the  dispute  to  grant  the  relief  Andersen  seeks,  the  Court  will  deny  the 

motion.  

        

        
                                         BACKGROUND 

         Andersen is a product sales and service organization with its principal place of 

business in Minnesota. [ECF No. 8 (“Mog Decl.”) at ¶ 6.] Until recently, Barbaro was an 

executive business manager at Andersen. (Id., ¶ 10.) Barbaro began selling windows and 

doors to Home Depot while in college, on behalf of a business acquired by Ply Gem, a 

North Carolina–based building product supplier. [ECF No. 14 (“Barbaro Decl.”) at ¶ 2.] 

In  1995,  Barbaro  began  working  for  Silver  Line  Building  Products,  continuing  to  sell 

windows and doors to Home Depot. (Id., ¶ 3.) In 2006, after Andersen acquired Silver 

Line, Barbaro worked for Andersen in the Silver Line division, still selling windows and 

doors to Home Depot. (Id., ¶¶ 4–5.) 

        In 2011, Home Depot asked Andersen if Barbaro could be its primary contact and 

Barbaro was promoted to Director of Business Development for Andersen’s Home Depot 

business.  (Id.,  ¶  6;  Mog  Decl.,  ¶  10,  Ex.  B.)  Barbaro  approximates  that  he  spent  eighty 

percent of his working time on matters related to vinyl windows and doors manufactured 

by  Silver  Line  and  twenty  percent  of  his  time  on  matters  related  to  Andersen  wood 

windows and doors. (Barbaro Decl., ¶ 7.)  

        In June 2018, Barbaro’s supervisor informed him that the Silver Line division of 

Andersen  was  to  be  sold,  and  asked  for  Barbaro’s  assistance.  (Id.,  ¶  9.)  Barbaro’s 

supervisor  asked  him  to  keep  the  information  confidential,  including  from  Barbaro’s 

wife,  who  worked  in  the  Silver  Line  division.  (Id.)  Barbaro  asserts  that  he  did  so.  (Id., 



                                                   2 
¶ 10.) In August 2018, Andersen announced the sale of its Silver Line division to Ply Gem, 

where Barbaro had worked after college. Barbaro’s wife moved to Ply Gem, and Barbaro 

hoped  to  move  as  well.  (Id.,  ¶¶  12–13.)  Andersen  instead  asked  him  to  stay,  though 

Barbaro was concerned that his responsibilities would be diminished given that most of 

his job related to Silver Line, the division that had just been sold. (Id., ¶¶ 13–14.) Barbaro 

stayed  at  Andersen,  and  in  December  2018,  his  supervisor  asked  him  to  sign  an 

Employment Agreement, which included a pay increase.  

        In  addition  to  the  pay  increase,  the  agreement  includes  covenants  to  protect 

confidential  information  and  covenants  not  to  compete.  (Mog  Decl.,  Ex.  C. 

(“Agreement”), ¶¶ 2‐3.) In the non‐compete, Barbaro agreed that during his employment 

and for a two year “restricted period” after termination of employment, he would not: 

       a.   Work for or support a competing business or a covered customer or 
            vendor; 
      b.    Sell any competing product or service; 
      c.    Induce or encourage a covered customer or vendor to reduce, cancel, 
            or discontinue its business with [Andersen], or in any other manner 
            modify or change its existing or potential business relationship with 
            the [Andersen]; or 
      d.    Recruit company personnel. 
             
(Agreement, ¶ 3.)  

       As for the nondisclosure portion of the Agreement, Andersen asserts that Barbaro 

was  provided  access  to  Andersen’s  confidential  and  proprietary  product  performance 

information,  features,  and  designs,  and  both  Andersen’s  and  Home  Depot’s  specific 

confidential  and  proprietary  information  regarding  business  development,  marketing, 


                                               3 
promotional,  sales,  pricing,  and  distribution  strategies  and  information,  including 

Andersen’s discount and sales profit margin structure. (Mog Decl., ¶ 14.) Through his 

business  development  responsibilities,  Barbaro  became  familiar  with  Andersen’s 

products,  marketing  strategies,  pricing  structure,  discount  strategies,  service 

commitment,  relationships,  key  customer  contacts,  and  opportunities.  (Id.,  ¶  15.)  The 

nondisclosure  paragraph  states  that  Barbaro  “will  never,  during  or  after  [his] 

employment,  use  or  disclose  Confidential  Information,  unless  authorized  by  the 

Company in writing or compelled by law (such as by a court order or valid subpoena).” 

(Agreement, ¶ 2.) 

       The  Agreement  also  includes  an  arbitration  provision,  under  which  the  parties 

agree  that  claims  between  them  (unless  excepted  by  the  Agreement)  “will  be  decided 

only by an arbitrator through arbitration and not by a judge or jury.” (Agreement, ¶ 5(a).) 

The parties agree that the claims here fall within the arbitration clause, and Andersen has 

filed a demand for arbitration.  

       Most  relevant  to  this  motion,  however,  are  Paragraphs  5(d)  and  5(e)  of  the 

Agreement, which states as follows: 

       (d) In the event that I fail to comply fully with any of the terms, provisions 
       or conditions of this Employment Agreement, including [the non–compete 
       provision],  [Andersen]  shall  be  entitled  to  equitable  relief  against  me  by 
       way  of  injunction  with  or  without  first  filing  an  arbitration.  During  any 
       lawsuit to obtain equitable relief and/or during any arbitration, [Andersen] 
       and  I  shall  continue  to  perform  our  respective  obligations  under  this 
       Employment Agreement in full, including my obligations under [the non–



                                                4 
       compete provision]. I consent to a Minnesota court’s personal jurisdiction 
       and waive any objections regarding a Minnesota court’s jurisdiction. 

       (e) In any proceeding by [Andersen] for equitable relief, I specifically waive 
       any  requirement  that  [Andersen]  prove  that  any  threatened  or  actual 
       breach,  violation  or  failure  to  comply  fully  with  the  terms,  provisions  or 
       conditions of this Employment Agreement will cause irreparable injury. I 
       agree that [Andersen] has no adequate remedy at law for a threatened or 
       actual  breach  of  [the  non–compete  provision].  I  agree  not  to  raise  as  a 
       defense in any such proceeding any allegation that any of the provisions of 
       [the  non–compete]  are  unnecessary,  unreasonable  or  unenforceable;  that 
       any of them illegally restrain trade or competition; that any of them violate 
       any of my rights; or that I did not receive adequate consideration for this 
       Employment  Agreement….  [Andersen]  and  I  expressly  intend  …  that  a 
       court  will  issue  an  injunction  enforcing  [the  non–compete  provision] 
       without addressing the merits of any arbitrable dispute. The parties intend 
       to have equitable relief in place until an arbitrator determines the merits of 
       any dispute and determines what relief, if any, is appropriate. 

(Agreement, ¶ 5(d)–(e).) 

       Several months after the Silver Line transaction and after signing the Agreement, 

Barbaro  felt  he  had  a  diminished  role  and  reduced  responsibilities,  and  therefore  he 

believed he did not have a future at Andersen. (Barbaro Decl., ¶ 22.) On March 7, 2019, 

Barbaro provided Andersen a two week notice of his resignation, and told his supervisor 

that  he  accepted  employment  with  Lowe’s  Companies,  Inc.  (Mog  Decl.,  ¶¶  17‐18.) 

Because  Andersen  believes  Lowe’s  is  one  of  its  largest  competitors,  Andersen 

immediately  terminated  Barbaro’s  access  to  its  business  information  and  curtailed  his 

work,  but  planned  to  make  his  resignation  effective  on  and  pay  him  through  the 

resignation date Barbaro provided in his notice. (Id., ¶¶ 18, 20.) Barbaro disagrees that 




                                                 5 
Lowe’s  is  a  competitor  of  Andersen  and  has  since  started  working  for  Lowe’s  as  a 

window and door merchant. (Barbaro Decl., ¶¶ 23–25, 27–28.) 

              Andersen twice informed Barbaro that it believed his employment with Lowe’s 

would violate his obligations under the Agreement, and demanded Barbaro withdraw 

his  application  at  Lowe’s  or  resign  from  any  competitive  position  he  accepted.  (Mog 

Decl., ¶¶ 19, 21.) Barbaro disagrees that his new role at Lowe’s violates any obligations 

under the Agreement. (Barbaro Decl., ¶¶ 23–25, 27.)   

                                                               ANALYSIS  

              Andersen  asks  the  Court  to  enjoin1  Barbaro  under  Fed.  R.  Civ.  P.  65(a)  from 

working for Lowe’s, or any other competing business, selling any competing products or 

services, using any confidential information of Andersen, and encouraging any Andersen 

customer to reduce or discontinue its business with Andersen, pending the outcome of 

arbitration. [ECF No. 5 ¶¶ a–d.]  

              Ordinarily, a preliminary injunction motion requires evaluation of: “(1) the threat 

of irreparable harm to the movant; (2) the state of the balance between this harm and the 

injury that granting the injunction will inflict on other parties litigant; (3) the probability 

that movant will succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. 

C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). But Eighth Circuit law provides that “[i]n 

                                                            
1
      Andersen provided Barbaro with notice of its motion, and thus the Court will treat its 
motion  for  a  temporary  restraining  order  or  preliminary  injunction  as  a  motion  for  a 
preliminary injunction under Rule 65(a) of the Federal Rules of Civil Procedure.  


                                                                   6 
a case involving the Federal Arbitration Act (FAA), courts should not grant injunctive 

relief unless there is ‘qualifying contractual language’ which permits it.” Manion v. Nagin, 

255 F.3d 535, 538‐39 (8th Cir. 2001). “Qualifying contractual language is ‘language which 

provides the court with clear grounds to grant relief without addressing the merits of the 

underlying arbitrable dispute.’” Id. at 539 (quoting Peabody Coalsales Co. v. Tampa Elec. Co., 

36 F.3d 46, 47 n.3 (8th Cir.1994)); see also Merrill Lynch, Pierce, Fenner & Smith Inc. v. Hovey, 

726  F.2d  1286,  1292  (8th  Cir.  1984)  (“The  parties  have  not  alleged  that  the  contract 

provides for or contemplates injunctive relief along the lines granted. Accordingly, the 

Act directs the court to stay the judicial action.”)  

       Thus,  under  Peabody,  Manion,  and  Hovey,  courts  in  this  District  have  declined  a 

preliminary injunction in employment agreement cases where the agreement at issue did 

not  provide  the  court  with  “clear  grounds  to  grant  the  requested  relief  without 

addressing  the  merits  of  the  underlying  arbitrable  dispute.”  Andersen  Windows,  Inc.  v. 

Garfield, No. 17‐cv‐826 (JNE/KMM), 2017 WL 1273989, at *2 (D. Minn. April 5, 2017); see 

also,  e.g.,  Signus  Medical,  LLC  v.  Ilion  Medical,  LLC,  No.  12‐2916  (DWF/TNL),  2012  WL 

12884406  (D.  Minn.  Dec.  10,  2012).  In  one  case  in  this  District,  the  court  granted  a 

preliminary injunction where it found the necessary qualifying contractual language and 

determined it did not have to embroil itself in the merits of the case. See RSM McGladrey, 

Inc. v. Epp, No. CIV. 11‐612 (ADM SER), 2011 WL 1667957, at *4 (D. Minn. May 3, 2011). 

In RSM McGladrey, the defendants allegedly violated covenants restricting the solicitation 



                                                 7 
and servicing of certain plaintiff clients. Id. at *1. The court found “qualifying contractual 

language,”  in  part  where  the  employment  agreements  provided:  claims  for  alleged 

violations  of  the  non–solicitation  covenants  may  be  brought  immediately  in  court, 

without  having  to  first  file  a  mediation  or  arbitration,  for  the  purpose  of  obtaining 

preliminary injunctive relief pending the outcome of the dispute resolution procedures. 

Id. at *3. The RSM McGladrey parties had agreed that the plaintiff “shall be entitled to seek 

equitable relief against [defendants] by way of injunction without having to first file a 

mediation or arbitration.” Id. The court further found that the parties “evinced an intent 

to  have  an  injunction  issue  without  addressing  the  merits  of  the  dispute”  by  waiving 

arguments relating to irreparable injury and with respect to enforceability of the contract. 

Id.  

        The Agreement in this case is similar to the agreements in RSM McGladrey. (See 

Agreement, ¶ 5(e).) For example, the Agreement here provides that Andersen “shall be 

entitled to equitable relief against [Barbaro] by way of injunction with or without first 

filing  an  arbitration”  and  that  the  parties  intend  “that  a  court  will  issue  an  injunction 

enforcing [the non–compete provision] without addressing the merits of any arbitrable 

dispute.” (Id. at ¶ 5(d)–(e).) However, Barbaro’s Agreement with Andersen and the facts 

of  this  case  are  distinguishable  from  RSM  McGladrey  in  important  (and  dispositive) 

respects.  




                                                   8 
       First,  the  court  in  RSM  McGladrey  did  not  have  to  decide  whether  there  was  a 

breach  of the agreements—the breach  in that  case  was  not  in dispute.  In addition,  the 

agreements  in  RSM  McGladrey  provided  that  injunctive  relief  was  available  for  any 

“alleged violations.” 2011 WL 1667957, at *3. Here, the Agreement entitles Andersen to 

injunctive relief only if Barbaro actually (as opposed to allegedly) “fail[s] to comply fully 

with  any  of  the  terms,  provisions  or  conditions  of  this  Employment  Agreement…” 

(Agreement, ¶ 5(d).) Thus, under the plain reading of the Agreement, this Court would 

have to find Barbaro failed to comply with the agreement, i.e. find a breach, before it could 

grant an injunction – an issue the parties vociferously dispute. While Andersen argues 

Barbaro is in breach of the Agreement, Barbaro disputes that Lowe’s is a competitor and 

asserts  that  his  employment  at  Lowe’s  will  not  require  him  to  divulge  confidential 

information.  (See  Barbaro  Decl.,  ¶¶  23–25,  27–28.)  Because  Barbaro  disagrees  that  his 

employment  at  Lowe’s  violates  the  non–compete  and  nondisclosure  provisions,  he 

believes he is continuing performance of all relevant obligations under the Agreement, 

as required by the Agreement. (See Agreement, ¶ 5(d)) (“During any lawsuit to obtain 

equitable  relief  and/or  during  any  arbitration,  the  Company  and  I  shall  continue  to 

perform our respective obligations under this Employment Agreement in full . . . .”) 

       While the Agreement “intend[s] … that a court will issue an injunction … without 

addressing  the  merits  of  any  arbitrable  dispute,”  this  statement  of  intention  cannot 

supersede  the  Agreement’s  language  allowing  injunctive  relief  “in  the  event  that 



                                               9 
[Barbaro] fail[s] to comply fully with” the Agreement. (Compare Agreement at ¶ 5(d) with 

¶ 5(e).) The Agreement may intend that the Court grant an injunction without reaching 

the merits, but its intention has not been translated to the mandates of the  Agreement, 

which  allows  an  injunction    only  if  Barbaro  “fail[s]  to  comply”  with  the  Agreement’s 

terms. And the Court clearly cannot make that determination without wading (or diving) 

into the merits of the dispute. See Manion v. Nagin, 255 F.3d at 539 (“Another provision in 

the Agreement states that a party is entitled to injunctive relief ‘in case of any breach,’ but 

in order to issue such relief the district court would have been required to determine that 

a breach had occurred and to have made a determination on the merits of the underlying 

dispute, an issue for the arbitrator.”) Because the Court would have to reach the merits 

of  the  arbitrable  dispute,  the  Agreement  does  not  contain  sufficient  “qualifying 

contractual language” to allow the Court to grant a preliminary injunction. 

        The Court therefore concludes that a preliminary injunction should not be issued, 

and  the  motion  is  denied.  The  case,  brought  solely  for  injunctive  relief,  is  therefore 

dismissed. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 

Dated:  March 28, 2019                                 BY THE COURT: 

                                                       s/Nancy E. Brasel                    
                                                       Nancy E. Brasel 
                                                       United States District Judge 

                                                    
 


                                                 10 
